*763The court decided that the plaintiff was entitled to recover as to the Littleton, N. H. claim only, in an opinion for curiam,, as follows:

Per Curiam:

The facts show (finding 7) that except as to the claim for increased costs incurred in connection with the building at Littleton, N. H., plaintiff’s claim is barred by sec. 1 of the act of June 25, 1938 (52 Stat. 1197).
The proof satisfactorily establishes that as to the Littleton, N. H., contract plaintiff incurred and paid increased labor costs of $467.42 and increased material costs of $115 as a result of the enactment of the National Industrial Recovery Act. Judgment is therefore entered in plaintiff’s favor for $582.42. It is so ordered.